Citation Nr: 1527605	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  11-01 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for left arm numbness, residual of stroke, claimed as secondary to PTSD.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1997 to January 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

A videoconference hearing was held with the undersigned in May 2015.  A transcript has been associated with the Veteran's electronic claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that his PTSD caused his November 2008 stroke, resulting in residual left arm numbness.  Only four pages of records from the Veteran's hospitalization from November 6, 2008, to November 14, 2008 for his stroke at the Houston VA Medical Center (VAMC) are of record.  On remand, complete records from his hospitalization should be obtained.  Additionally, a medical opinion is necessary to determine whether there is any etiological connection between the Veteran's stroke/left arm numbness and his service-connected PTSD.  

Regarding his PTSD, the Veteran has testified as to an increase in symptomatology since his last VA examination in February 2009, particularly with regard to impaired impulse control.  See Board Hearing Transcript (Tr.) at 3.  Accordingly, a new examination is warranted.  Any updated VA outpatient records should also be secured on remand.
 
Accordingly, the case is REMANDED for the following action:

1.  Obtain (a) all records pertaining to the Veteran's hospitalization from November 6, 2008, to November 14, 2008 for a stroke; and (b) all VA treatment records dated since April 2014.

2.  The provide the claims file to a qualified examiner to determine the etiology of the Veteran's stroke and resultant left arm numbness, claimed as secondary to PTSD.  The examiner should review the entire claims file, including a copy of this remand, and such review should be noted in the examination report.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.

Based on a complete review of the record, the examiner should respond to the following:  

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's stroke and resultant left arm numbness was caused by his service-connected PTSD?  In addressing this question, please comment on the October 2010 statement from L.C.B., M.D.

(b)  If not, is it at least as likely as not (50 percent or greater probability) that the Veteran's stroke and resultant left arm numbness was aggravated (permanently worsened) by his service-connected PTSD?

The examiner should provide a complete rationale that takes into account all lay and medical evidence, including the Veteran's lay statements and his testimony before the Board.  If the examiner cannot provide a requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

3.  Then readjudicate the claims, and issue a supplemental statement of the case, as appropriate.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

